           Case 5:19-cv-01236-LEK-TWD Document 28 Filed 08/24/20 Page 1 of 2

                              THORN GERSHON TYMANN AND BONANNI, LLP
 ARTHUR H. THORN                              ATTORNEYS AND COUNSELLORS AT LAW             RICHARD M. GERSHON
 JEFFREY J. TYMANN                                                                             RETIRED
 MAUREEN S. BONANNI                                                                        JOHN T. MITCHELL
                                                  5 WEMBLEY COURT, NEW KARNER ROAD
 PAUL D. JURELLER                                                                             RETIRED
                                                            P.O. BOX 15054
 KATHLEEN M. RYAN                                                                          ____________________
                                                         ALBANY, NY 12212-5054             ROBERT F. DORAN
 KYLE N. KORDICH
                                                       TELEPHONE (518) 464-6770              1930 - 2018
 MATTHEW H. McNAMARA*
                                                       TELECOPIER (518) 464-6778
 MANDY McFARLAND
                                                           www.tglawyers.com
 ERIN MEAD
                                                   PLEASE RESPOND TO ALBANY OFFICE
 ALICIA M. DODGE
 __________________

 KELLY A. HERCZEG
 BRIAN P. HENCHY
 *Also Admitted in MA




                                                     August 24, 2020

Hon. Therese Wiley Dancks, U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse NY 13261-7346

            Re:         Elisens v. Auburn Community Hospital, et. al.
                        Civil Action No. 5:19-CV-01236 (LEK/TWC)

Dear Honorable Wiley Dancks:

       Our office represents the defendant, Auburn Community Hospital, in the above
referenced matter.

        On behalf of the defendant, Auburn Community Hospital, we have a pending motion to
dismiss the Complaint, returnable on October 2, 2020. We respectfully request an adjournment
of the initial phone conference scheduled to be held before Your Honor on September 15, 2020
at 10:15 a.m., until after a Decision is rendered to our pending motion to dismiss. Should Your
Honor require any further information, please let us know.

            Thank you for your courtesies and cooperation in this matter.

                                                     Respectfully submitted,

                                                     THORN GERSHON TYMANN AND
                                                         BONANNI, LLP

                                                     s/ Alicia M. Dodge

                                                     Alicia M. Dodge
                                                     Alicia.Dodge@tglawyers.com
      Case 5:19-cv-01236-LEK-TWD Document 28 Filed 08/24/20 Page 2 of 2




cc:

Brent Allen Elisens, pro se (via regular mail)
4943 Rockefeller Road
Auburn, NY 13201

John D. Aspland, Jr., Esq. (via efiling)
Fitzgerald, Morris, Baker, Firth, PC
Attorneys for Defendants, Cayuga County
Mental Health, Dr. Michael Pratts, Colleen Curr
and Faith Emerson
68 Warren St., Box 2017
Glens Falls, NY 12801

Kevin E. Hulslander, Esq. (via efiling)
Smith, Sovik, Kendrick & Sugnet, PC
Attorneys for Defendant, Dr. Ahmad Bilal
250 South Clinton St., Suite 600
Syracuse, NY 13202
